1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    MAHA AHMED,                                 Case No.: 18cv2575-LAB (MDD)
12                                 Plaintiff,
                                                  ORDER OF DISMISSAL
13    v.
14    KIRSTJEN NIELSEN, et al.
15                            Defendants.
16
17         Plaintiff has filed a notice of voluntary dismissal, representing that the case
18   is now moot. Defendants have not answered or appeared. Pursuant to Fed. R.
19   Civ. P. 41(a), this action is DISMISSED WITHOUT PREJUDICE.
20
21         IT IS SO ORDERED.
22   Dated: January 7, 2019
23
24                                              Hon. Larry Alan Burns
                                                United States District Judge
25
26
27
28

                                                 1
                                                                           18cv2575-LAB (MDD)
